Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-20 of prior U.S. Patent No. 11223912. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sashida (7180225) and further in view of Berrang (7442164).
Regarding claims 1, Sashida discloses, a device including a vibrator, the vibrator comprising: a housing 9Fig 9B, enclosure 142);

a transducer (Fig 9B, Vibrating plates 156 and 158) positioned within the housing such that there is a gap between the transducer and housing; and a damper assembly (Fig 9B, Pillars 162 and 164, Also Column 14 lines 55-65 discloses “The amplitudes of the piezoelectric vibrating plates 156 and 158 may be limited by limiting portions 162A, 162B, 164A, and 164B formed on the pillars 162 and 164.”), disposed in the gap between the housing and at least a portion of the transducer, the damper assembly extending a sub-distance of the total distance of the gap.
	However, Sashida does not specifically disclose that the piezoelectric device is utilized in a prosthesis.
	Berrang discloses a piezoelectric transducer based prosthesis (Figs 1a-g).
Since both Sashida and Berrang disclose a piezoelectric vibrator, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to be motivated by the piezoelectric vibrator components of Berrang to utilize the vibrator of Sashida and modify the specifications and sizes of the components so that the device could be utilized and beneficial in various embodiments such as prosthesis devices and to extend the use of the vibrator to various devices for various use profiles.
Regarding claim 2, Sashida and Berrang disclose the limitations of claim 1. The combination further discloses an open gap is located between the housing and the damper assembly (Sashida, Fig 9B, there is an open gap between vibrators 156, 158 and the pillars 162 and 164).
Regarding claim 3, Sashida and Berrang disclose the limitations of claim 1. The combination further discloses in another embodiment of Sashida that the vibrator is configured to close the total distance of the gap upon movement of the transducer relative to the housing, thereby damping an output of the transducer at a resonant frequency of the transducer relative to that which would be the case in the absence of the damper assembly (Column 30, lines 30-43 discloses “spacers made of a soft material having a Young's modulus of less than 2 GPa are mounted between the enclosure 12 and piezoelectric vibrating plate 24 and between the piezoelectric vibrating plates 24 and 26. Therefore, excessive amplitudes can be suppressed without varying the resonant frequencies of the piezoelectric vibrating plates”).
Since both embodiment of Sashida discloses spacers for vibrating plates, it would have been obvious to one of ordinary skilled in the art to extend the same properties of spacers to all embodiments of the invention such that the amplitudes are suppressed without modifying resonant frequencies of the vibrating plates.
Regarding claim 4, Sashida and Berrang disclose the limitations of claim 1. However the combination does not specifically disclose that the damper assembly is a glass bead and silicone mixture. Examiner takes official notice that glass bead and silicone mixture dampers are well known and widely used in the art and it would ahev been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize such combination as the damper of the device disclosed by Sashida and Berrang as a matter of design preference to provide a damper with another composing material. 
Regarding claims 5 and 6, Sashida and Berrang disclose the limitations of claim 1. The combination further discloses that the vibrator is configured to output vibrations upon transduction of the transducer with the damper assembly free of compression due to the housing. (Sashida, Fig 9B, there is an open gap between vibrators 156, 158 and the pillars 162 and 164 and there is no compression by the housing or the plates on the pillars).
Regarding claim 7, Sashida and Berrang disclose the limitations of claim 1. The combination further discloses that the vibrator is configured to close the total distance of the gap upon movement of the transducer relative to the housing, thereby reducing acceleration applied to the transducer relative to that which would be the case in the absence of the damper assembly (Fig 9B, obviously the plates will move on the edges and as they move the accelerations will vary and decrease relative to the distance of the edge of the vibrator relative to the housing and this gap will be closed and the vibrator will come to a halt at a certain point without the dampers in place).
Regarding claim 8, Sashida and Berrang disclose the limitations of claim 1. The combination further discloses in another embodiment of Sashida that the transducer carries the force damper assembly within the housing (Fig 1B, spacer 34b).
Since both embodiment of Sashida discloses spacers for vibrating plates, it would have been obvious to one of ordinary skilled in the art to utilize spacers of each embodiment interchangeably to provide further damping properties as desired for specific applciations.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652